_ .    ,-      .




                            THEA~ORNEYGENEECAL
                                     OF   TEXAS


            WILL   WILSON
      AX-TORNEY      GENERAiL

                                  August 17, 1961


        Honorable V. D. Housworth
        Executive Secretary
        State Board of Barber Examiners
        State Office Building
        Austin, Texas               Opinion No. WW-lil6
                                       Re: Whether an instructor now
                                           engaged as such In an ap-
                                           proved.barberschool and
                                           who holds a Class "A" as-
                                           sistant regis*er,edbarber
                                           certificate is eligible for
                                           a teacher's l~.censeon the
                                           effective date of House
                                           Bill 829, Acts of the 57th
                                           Legislature,Re ular Ses-
                                           sion, Chapter 287, page
        Dear Mr. Housworth:                601.
                      You have requested an opinion concerning the ques-
        tion of:
                           "In accordance with provisions
                      covering the licensing of barber
                      school teachers, as outlined in H.B.
                      829, 57th Legislature,Section 9,
                      Article (f), subsections 1, 2 and 3,
                      would an Instructor now engaged as
                      such In one of the approved barber
                      schools, but who holds only an As-
                      sistant Class "A" license, be elial-
                      bJe for a Teachers license, or for
                      the examinationfor Teachers license,
                      when the Law becomes effective on
                      August 28, ig61?”
                  House Bill 829, Acts of the 57th Legislature,Regu-
        lar Session, 1961, Chapter 287, page 601 amends Section 9 of
        Article 734a, Vernonts Pen&l Code, and FrOVideS it7 SLbSSCtiOn
        (f) thereof that:
Honorable V. D. Housworth,page 2 (WW-111.6)

          .   . Each school shall have at
                  .

         least one (1) teacher who has a
         teacher's certificateissued by the
         Board upon examinationand who is
         capable and qualified to teach the
         curriculum outlined herein to the
         studtnts of such school. All such
         teachers are required to obtain a
         teacher's certificatefrom the Board
         and, in addition to requirementsset
         forth by the Board, must meet the
                   requirements:
         fo110T8    Demonstratetheir ability
         to teach the said curriculumoutlined
         herein through a written and practical
         test to be given by the Board.
              '(2) m     a current certificate
         a~ a registeredvClass A" barber
         under this Law.
              !m    Demonstrate to,the Board
         that such applicant is qualified to
         teach and instruct, to be de.termined
         at the discretion of the Board, and
         show evidence that the applicant has
         had at least six (6) months experience
         as a teacher In an approved school or
         college In Texas or in another state
         approved by the Board, or have.com-
         pleted a six-monthpost graduate course
         as a teacher in an approved barber
         fjchoolor college in Texas.
          . . . All persons engaged In teach-
         ing In a barber school or college
         at the time this law becomes effective,
         and who shall have had at least six
         (6) months experienceas a teacher
         in a barber school or college in Texas
         and who is a 'class A' reaistered
         barber shall be exempt from such exam-
         ination to be given bu the Board If
         auah applicant-shall,-within sixty.
         (60) daysafter the date this law
         becomes effective, make application
         to the Board . . ." (Emphasis
         added)
         Since an Individualholding a 'IClassA” assistant
registeredbarber certificate,pursuant to the provision
of Section 8 of Article 734a, does not meet with the
mandatory requirementIn Section 9 (f)(2) of Article
Honorable V. D. Housworth, page 3 (NW-~116)

734a, that applicants for a teacher's certificate must:
          II
           . . . Hold a current certificate ai
          a registered 'Class A' barber . . . ,
we are of the opinion that an individual now engaged as
an instructor or teacher in an approved tarber school
or college and who holds only a Class A assistant
registered barber certificate would not be eligible
for a teacher's certificate or to take the examination
or test therefor until he has first obtained his "Class
A" registered barber certificate pursuant to the pro-
visions of Section 7 of Article 734a.

                        SlJ MM    A RY
            A "Class A" assistant registered
            barber engaged as an Instructor
            in an approved barber school or
            college on the effective date of
            House Bill 829, would not be
            eligible for a teacher's certlfi-
            cate or to take the test therefor
            until such time as he has first
            obtained his "Class A" registered
            barber certificate.
                                 Yours very truly.,
                                 WILL WILSON
                                 Attorney General of Texas


PB:lgh


APPROVED:
OPINION COMMI'i"l'EE
W. V. Geppert, Chairman
Elmer   McVey
W. 0.   Shultz, II
Glenn   R. Brown
James   H. Broadhurst
REVIEWED FORTHE ATTCFfNEYGENERAL
BY: Howard W. Mays